DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 06 April 2021 has been entered. New claims 14 and 15 have been added. Claims 1-15 are pending in the application.
Double Patenting
Claims 2, 14 and 15 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). More specifically, with regards to claims 1, 14 and 15, if the device determines the after-treatment element is missing, it is necessarily also determining if it is not missing, as there can be only two “states of attachment”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 8, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0050608 A1 to Jayachandran et al. (Jayachandran) in view of US 2008/0041035 A1 to Sawada et al. (Sawada).

However, Sawada discloses a similar control device for judging a particulate filter is abnormal by using a measurement of temperature both upstream and downstream of the filter. Sawada teaches performing a judgement on the predetermined condition when the flow rate of intake air of the internal combustion engine becomes a predetermined flow rate or more (par. 0139). Additionally, Sawada teaches that the flow rate of exhaust gas is proportional to the flow rate of intake air (par. 0093). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the predetermined condition of an exhaust flow rate as taught by Sawada into the device of Jayachandran. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Sawada teaches that without a sufficient flow rate the temperature differential over the filter does not allow a judgement to be made accurately (par. 0027). 
In reference to claim 5, the modified Jayachandran teaches the apparatus according to claim 1, further including, as the predetermined condition, an outside air temperature is being a predetermined temperature or more (Jayachandran, pars. 0032-0033).
In reference to claim 8, the modified Jayachandran teaches the apparatus according to claim 1, wherein the circuitry is configured to: calculate a differential value between an absolute value of the rate of change overtime of the first exhaust temperature and an absolute value of the rate of change over time of the second exhaust temperature (Jayachandran; par. 0050); calculate an integrated value obtained by integrating a certain number or more of values of the differential value; and judge a state is the removed state if the integrated value is less than a predetermined threshold value (pars. 0029, 0050-0051).
Claims 6, 7, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Jayachandran, further in view of WO 2015/015260 A1 to Ota (Ota).
In reference to claims 6 and 12, the modified Jayachandran teaches the apparatus according to claims 1 and 8, but fails to explicitly disclose a drop calculation. However, Ota discloses a similar apparatus to determine the temperature of an exhaust component, including the ability to calculate an amount of drop of exhaust temperature falling in a process of flowing through the exhaust passage from a position where a first exhaust temperature sensor (120, Fig. 1) provided in the exhaust passage at an upstream side from the exhaust after-treatment component (60) in an exhaust flow direction is attached to the exhaust after-treatment system, and calculate the detection value of the first exhaust temperature sensor incorporating the amount of drop as the first exhaust temperature (pars. 0057-0059). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique disclosed by Ota into the device of the modified Jayachandran. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success as Ota teaches that without taking heat transfer into account, that a temperature measurement may not be accurate (par. 0005).
In reference to claims 7 and 13, the modified Jayachandran teaches the apparatus according to claims 1 and 12, wherein the circuitry is configured to calculate the amount of drop based on the flow rate (Ota; GEX, GA pars. 0057, 0059) of intake air and outside air temperature (THout, par. 0058).
Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Jayachandran as applied to claims 1 and 8 above, and further in view of US 2018/0163661 A1 to Ohori et al. (Ohori).
In reference to claims 3 and 10, the modified Jayachandran teaches the apparatus according to claims 1 and 8, but fails to explicitly disclose an integrated value of an intake air flow is the predetermined condition. However, Jayachandran discloses performing the judgement at a period of time after a cold start of an engine (par. 0046). Additionally, Ohori teaches determining a warm-up time from cold start by using an integrated value of an intake air flow rate from when the internal combustion engine is started up being a predetermined integrated value or more (par. 0009). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of an integrated air intake amount disclosed by Ohori into the device of the modified Jayachandran. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that the use of a known technique to improve similar devices in the same way is obvious (see MPEP 2141).
Allowable Subject Matter
Claims 4, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 07 April 2021 have been fully considered but they are not persuasive. Applicant argues on pp. 13-14 of the reply that one of ordinary skill would not combine the teachings of Jayachandran and Sawada. However, Jayachandran and Sawada are both directed to detecting faults in the aftertreatment system. Jayachandran uses a difference in temperature change rate to determine if the aftertreatment element is missing. Sawada also determines a fault by a change in temperature. Although Sawada does not teach determining if an element is missing, if the technique disclosed by Sawada was practiced on a system that was missing an aftertreatment element, Sawada would also generate a fault in the condition that the element is missing. Additionally, Sawada teaches that without accounting for flow rate the change in temperature used to determine a fault may be inaccurate (par. 0027). For these reasons, the rejection is proper and remains.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached on M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746
07 April 2021